                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF NEW YORK

------------------------------------------------------------------)(
OLIN CORPORATION,
                                                                       Civil Action No. 18-cv-8197
                                            Plaintiff~


v.                                                                     DEFENDANTS          CERTAIN
                                                                       UNDERWRITERS AT LLOYD'S,
CERTAIN UNDERWRITERS AT LLOYD'S                                        LONDON      AND     CERTAIN
LONDON and CERTAIN LONDON MARKET                                       LONDON MARKET INSURANCE
INSURANCE COMPANIES,                                                   COMPANIES' MEMORANDUM
                                                                       OF LAW IN SlJI>PORT OF THEIR
                                             Defendants.               MOTION     FOR     SOMMAI{Y
                                                                       .JUDGMENT
------------------------------------------------------------------)(
                                                     TABLE OF CONTENTS

                                                                                                                                      Pagc(s)

INTRC)DlJCTION ........................................................................................................................... 1

BACKC:il{C)lJND ............................................................................................................................. 2

AI{C:JlJMENT ................................................................................................................................... 5

             I.    The 2009 Settlement Agreement is Unambiguous and its Terms and
                   Conditions Should be Applied as a Matter of Law .................................................... 5
             II.   Under the Express ·rerms of the 2009 Settlement Agreement A Significant
                   Portion of Olin's Morgan Hill Claims is Released ..................................................... 6
             III. There is No Justiciable Controversy Related to the Morgan I !ill Site
                  Regarding the London Market Insurers' 1953-1970 Policies Because
                  Olin's Non-Released Damages, When Properly Allocated, Do Not Trigger
                  Those Policies ............................................................................................................. 7
             IV. The 2009 Settlement Agreement Has Not Been Altered by Subsequent
                 Court Decisions .......................................................................................................... 9

CC)NCLlJSIC)N ............................................................................................................................. 13
                                                 TABLE OF AUTHORITIES


                                                                                                                                    Pagc(s)
 Consolidated Edison Co. ofN. Y v. Allstate Ins. Co.,
       98 N.Y.2d 208 (2002) .......................................................................................................... 8

Geffert v. Nat'! City Bank ofNew York,
        3 13 lJ. s. 221 ( 1941 ) ............................................................................................................ 9

Jlercules, Inc. v. AIU Ins. Co.,
        784 A.2d 481 (Del. 2001) .................................................................................................. 10

In re Matter of Viking Pump, Inc.
       27N.Y.3d244(2016) .................................................................................... 2,4.10, 11.13

Mallad Constr. Corp. v. County Fed Sav. & Loan Assn.,
      32 N.Y.2d 285 (1973) .......................................................................................................... 5

Olin Corp. v. Certain Underwriters at Lloyd's, London,
       468 F. 3d 120 (2nd Cir. 2006) ........................................................................................... 11

Olin Corp. v. Insurance Co. of North America,
       221 F.3d 307 (2nd Cir. 2000) ...................................................................................... 10-11

Olin Corp. v. Lamorak Ins. Co.,
       No. 84-CV -1968 (JSR), 2018 WL 1901634 (S.D.N. Y. Apr. 18, 20 18) ............ 1-2, 4-5. 8-9

Powell v. Omnicom,
       497 F.3d 124 (2d Cir. 2007) ................................................................................................ 9

Ronnen v. Ajax Elec. Motor Corp.,
      88 N.Y.2d 582 (1996) .......................................................................................................... 9

Stonehi/1 Capital Mgt. LLC v. Bank of the W,
        28 N.Y.3d 439 (2016) .......................................................................................................... 5




                                                                     11
                                         INTRODUCTION

        As this Court is well aware from the proceedings that took place in Olin Corp. v.

Lamorak Ins. Co., No. 84-CV -1968 (JSR), Plaintiff Olin Corporation ("Olin") and the London

Market Insurers that subscribed to various historical excess insurance policies of Olin, entered

into a July 31, 2009 settlement agreement ("Settlement Agreement"). Under the express terms

and conditions of that Settlement Agreement, Olin agreed not only to release the London Market

Insurers from all liability related to approximately 114 sites but Olin also agreed to a significant

series of partial releases of various liabilities related to a smaller number of other sites (including

the Morgan Hill, CA site).      As this Court also previously recognized, for the non-released

pollution claims, the parties also agreed to a specific pro rata allocation formulae to be applied

in future claim submissions to avoid further protracted litigation. Olin Corp. v. Lamorak Ins. Co.,

No. 84-CV-1968 (JSR), 2018 WL 1901634, at *15 n. 15 (S.D.N.Y. Apr. 18, 2018).

        Despite these terms and conditions, in the present action Olin again attempts to avoid the

promises it made to the London Market Insurers in 2009 in a blatant effort to improperly increase

its insurance recovery.    Specifically, Olin seeks "all-sums" coverage for its pollution claims

arising from its Morgan Hill site from the 1953 to 1970 London excess policies - completely

ignoring the Settlement Agreement's future claim pro rata allocation formulae.

       However, the non-released portions of Olin's Morgan IIill Claims do not present a

justiciable controversy because its prope11y damages claims do not impact any of the London

Market Insurers' policies when: 1) all costs incurred by Olin prior to July 3 L 2009 are deducted

from the claims; 2) an additional $10 million deductible is applied per claim: and 3) the

remainder of Olin's claims are allocated pro rata equally over the entire period of time that any

operations took place on any part or parts of the real property Olin owned ("'Allocation
Agreement") (all three of which are required by the Settlement Agreement).

        Subsequent     court   decisions      including   In   re   Matter   of' Viking      Pump,      Inc.

27 N.Y.3d 244 (2016) do not alter the parties' obligations pursuant to the binding 2009

Settlement Agreement and the Allocation Agreement contained therein as Olin may contend.

Accordingly, the London Market Insurers respectfully ask this Court to enforce the terms and

conditions contained in the Settlement Agreement, as agreed by the parties in 2009, and enter an

Order dismissing Olin's action because its claim for coverage is simply not justiciable when

allocated pro rata equally over the entire period of time that any operations took place on any

part or parts of the real property Olin owned at Morgan Hill.

                                            BACKGROUND

        In 2009, in an effort to resolve the protracted litigation over insurance coverage for Olin's

various pollution liabilities, the London Market Insurers and Olin entered into a Settlement

Agreement that addressed both Olin's pending claims and any future claims it may assert against

the London Market Insurers. London Market Insurers' Statement of Material Facts ("LMI

Statement of Material Facts"),   ,I 6.   The Settlement Agreement was the jointly drailed product of

arms-length negotiations between Olin and the London Market Insurers, and the parties agreed

that it constituted a binding contract governed by New York law. /d. at      ,I   7-8. As this Court has

previously recognized, Olin does not dispute that the Settlement Agreement is a binding,

enforceable contract. Olin Corp. v. Lamorak, at* 19.

       Under the Settlement Agreement, the London Market Insurers agreed to pay Olin their

respective several shares of more than $59 million. LMI Statement of Material Facts,             ,I   9. As

part of its consideration, Olin agreed to fully release the London Market Insurers from all claims

related to 114 sites, which were referred to as the "DJ Pollution Claims." /d. at     ,I 9-10.


                                                    2
          Olin also agreed to certain significant releases for any other future pollution claims. !d. at

,I   11. First, Olin agreed to release the London Market Insurers from any claims against certain

policies referred to as the "Buy-Back Policies," which constituted policies that attached below

$1.3 million. !d. at ,[12.

          Olin also agreed to deduct from future Pollution Claims, as defined by the Settlement

Agreement (which includes the Morgan Hill Claims), any payments made by Olin prior to the

Settlement Agreement's execution date on July 31,2009. Id. at,! 13.                 Olin further agreed to

deduct from any future Pollution Claims the next $10 million from its losses. /d. at            ,I   14.

         The London Market Insurers and Olin also agreed to certain changes to the terms and

conditions of the London Policies regarding the allocation of future third-party pollution claims

relating to property damage. !d. at       ,I   I 5. Specifically, Olin agreed that any coverage under the

London Policies lor any future third-party Pollution Claims shall be allocated: I) pro rata

equally over the entire period of time that any operations took place on any part or parts of the

real property Olin owned; or 2) pro rata equally over the entire period of time that waste was

disposed of or arranged to be deposed of by Olin at sites not owned or operated by Olin. /d. at               ,I
17.

         This Settlement Agreement resolved a maJor disagreement regarding how to allocate

covered third-party property damage claims that involved damage that took place over many

years or decades. Id at      ,I   2; see also Affidavit of Simon Wright at    ,I   7. The London Market

Insurers' position had been that property damage should be allocated pro rata over the entire

period of time that damage took place. LMT Statement of Material Facts,             ~I   3: see also Af'fidavit

of Simon Wright at ,] 8.           Olin had argued that the London excess policies allowed lor a




                                                        3
compressed allocation of damages and/or recovery of its claim from a single year. LMI

Statement of Material Facts at   ,I 4; see also Affidavit of Simon Wright   at~~   9.

        Subsequent to entry of the Settlement Agreement and the London Market Insurers'

payment of the settlement sum, in 2010 Olin dismissed its claims against the London Market

Insurers in Olin Corp. v. Lamorak Ins. Co., No. 84-CV -1968 (the "1984 Action").

        On December 16, 2016, Olin provided a supplemental notice of the Morgan I-I ill Claims

wherein it advised it was evaluating an all-sums recovery based upon the New York Court of

Appeals decision in Viking Pump. LMI Statement of Material Facts,      ,I 22, 24.       Olin alleged it had

incurred approximately $66.6 million in costs as of September 30, 2018 for which it was seeking

partial coverage. !d. at ,, 22. As required by the Settlement Agreement, Olin advised that $18.9

million of these costs were incurred after the Settlement Agreement was signed on July 3 L 2009

and thus not released. !d. Olin has also acknowledged that an additional $10 million deductible

must be removed from its claim. !d. at 26.        Accordingly, Olin seeks $8.9 million from the

London Market Insurers.

       In response, the London Market Insurers advised that the Settlement Agreement's

Allocation Agreement must also be applied which would result in no amount reaching above the

$1.3 million attachment point of the remaining non-released London excess policies. !d. at,! 25.

       Olin's excess insurance policies subscribed to by the London Market Insurers named in

this action began on January 1, 1953 and terminate on or before January 1, 1970. !d. at          ,I 28.   The

lowest amount at which any of the London Policies attach is $1,300,000. !d. at          ,I 29.   Operations

took place at the Morgan Hill Site at least from 1956 to 1996. !d. at,, 30. When Olin's $8.9

million damages relating to the Morgan Hill Site arc allocated equally across the 40 years during

which operations took place at the Morgan Hill Site, the annual allocation of damages totals



                                                 4
$222,500 and, therefore, docs not reach any of the London excess Policies. Each of the 1961 to

 1970 policies that contain Non-Cumulation Clauses in this litigation are three-year policies, so

the allocation per three-year policy is $667,500, also well below the $1,300,000 threshold.

Accordingly, there is no justiciable controversy as to the London Policies as related to the

Morgan Hill Site.

                                             ARGUMENT


  I.       The 2009 Settlement Agreement is Unambiguous and its Terms and Conditions
           Should be Applied as a Matter of Law

           The Settlement Agreement between Olin and the London Market Insurers is a written

cnJ~Hceable     contract governed by New York law. Olin Corp. v. Lamorak 2018 WL 1901634

(S.D.N.Y. Apr. 18, 2018), at *19 (finding the specific performance remedy under New York law

was necessary to prevent Olin's breach of the Settlement Agreement's Judgment Reduction

Clause); see also LMI Statement of Material Facts, ,[ 7-8.        Indeed, Olin itself docs not dispute

the Settlement Agreement is an enforceable binding and unambiguous contract. Dkt. 12: LMJ

Statement of Material Facts,,[ 23. Indeed, in presenting the Morgan Hill Claims to the London

Market Insurers, LMI, Olin itself applies several terms of the Settlement Agreement. LMI

Statement of Material Facts,,/ 22-23.

           Accordingly, it is Olin's burden to come forth with evidentiary proof that raises a triable

issue of fact as to the non-enforceability of any provision in the Settlement Agreement. See

Stonehill Capital Mgt. LLC v. Bank oj"the W., 28 N.Y.3d 439,448 (2016): Mer/lad Conslr. Corp.

v. County Fed. Sav. & Loan Assn., 32 N.Y.2d 285, 290 (1973). Olin cannot do so because there

Is none.




                                                    5
      II.       Under The Express Terms of the 2009 Settlement Agreement a Significant Portion
                of Olin's Morgan Hill Claims is Released

                In the 2009 Settlement Agreement, Olin released a significant portion of its Morgan Hill

    Claims.       Specifically, Olin agreed to deduct from its losses any payments made by Olin before

    the Settlement Agreement's execution date of July 31, 2009. LMI Statement of Material Facts,         ,l
          1
    13.        Olin also agreed to deduct from its losses the additional sum of $10 million for each

pollution claim. /d. at         ,l 14.
                In correspondence dated December 16, 2016, Olin provided supplemental notice of the

Morgan Hill Claims to the London Market Insurers. /d. at ,[ 22. Olin alleged it had incurred

approximately $66.6 million in costs related to the Morgan Hill Site as of September 30. 2016.

/d.           However. recognizing that the Settlement Agreement controls London Market Insurers'

obligations for the Morgan Hill Claims, Olin deducted $47.7 million of its payments at this site

that were incurred prior to the execution of the Settlement Agreement and thus released. and

stating that $18.9 million of its costs were incurred post-Settlement Agreement and thus not

released. ld at        ,l   22-23.   Olin has also acknowledged. as required by Section Vll(B)(ii) of' the

Settlement Agreement. an additional sum of $10 million is deducted from each loss. ld at'! 27.

Accordingly, even assuming for purposes of this motion only that Olin's Morgan Hill Claims are

covered, it is a single occurrence, and the alleged past costs incurred reported are accurate. as of

the aforementioned notice, $8.9 million in damages would remain non-released.




1
 The Settlement Agreement also released the Buy-Back Policies, which attach below $1.3
million; Olin is not seeking coverage under the released Buy-Back Policies. /d. at ,I 12: Dkt 12.

                                                          6
   III.    There is No Justiciable Controversy Related to the Morgan Hill Site Regarding the
           London Market Insurers' 1953-1970 Policies Because Olin's Non-Released
           Damages, When Properly Allocated, Do Not Trigger Those Policies

           When Olin's non-released damages related to the Morgan Hill Site are allocated via pro

rata time on the risk allocation over the entire period that operations took place at the Morgan

Hill Site, none of the London excess policies are impacted.

           For partially released pollution claims, the express terms of the Settlement Agreement

provide that property damages arc to be allocated using a specific pro rata allocation formulae.

!d. at    ,I    17.    Section VII(D) of the Settlement Agreement, titled "'Allocation Agreement"

(emphasis added) provides, in pertinent part, that property damage losses shall be allocated as

follows:

          Provided that it is agreed between the Parties or otherwise determined that there is
          coverage under the London Policies, Olin and London Market Insurers agree that
          with respect to any future third party Pollution Claim relating to property damage
          that is not the subject of a release in this Agreement the following allocation
          methods shall be used:

          (i)         For prope1iy damage losses relating to Pollution at real property owned at
                      any time by Olin, the property damage relating to any Pollution Claim
                      shall be allocated pro rata over the entire period of time that any operation
                      took place on any part or parts ofthc real property Olin owned.

          (ii)        (For property damage losses relating to Pollution at real property at which
                      Olin disposed of or arranged for the disposal of any waste that does not
                      otherwise fall within the scope of Section VII Paragraph D.(i) above, the
                      property damage relating to any Pollution Claim shall be allocated pro rata
                      equally over the entire period of time that any waste was disposed of or
                      arranged to be disposed of at any pari or parts of the subject real property
                      by, on behalf of, at the direction or request of Olin from the
                      commencement of such activities until their complete cessation.

                      !d.

          This Court previously recognized how this pro rata Allocation Agreement applies and

Olin is precluded from now arguing otherwise. As this Court may recalL in the 1984 Action this

Court granted the London Market Insurers' summary judgment motion against Olin on the


                                                       7
Remand Sites holding that specific enforcement of the Settlement Agreement was required to

prevent Olin's breach. One of the Remand Sites was the Mcintosh OU2 Site which, similar to

Morgan Hill, was a partially released site. In its April 18, 2018 Opinion and Order, this Court

held if London Market Insurers arc found liable in a contribution claim, Olin's Remand Sites

judgment "should be reduced by: 1) the $18,000,000 released as "Buy-Back Policies"; 2) all pre-

July 31, 2009 damages, 3) the $10,000,000 automatic deduction from all claims, and 4) any

amount which docs not exceed the $[1.3] million attachment point of the London policies in

any given year after the remaining claim is allocated pro rata from 1952 to the present."

Olin Corp. v. Lamorak, at * 15 n. 15 (emphasis added).

        For the purposes of the instant motion, the London Market [nsurcrs have relied upon the

damages and operation period calculation most favorable to Olin's Morgan Hill Claims. Even

utilizing these calculations, which in effect grant Olin every benefit of the doubt, there is no

reasonable possibility that Olin's losses relating to the Morgan Hill Site would reach the London

excess policies.   Consequently, there is no justiciable controversy and the London policies

should be dismissed f!·om this action. See Consolidated Edison Co. ofN. Y. v. Allstate Ins Co., 98

N.Y.2d 208, 216 (2002) (aiTi.rming the trial court's finding which ''took the highest projection of

damages by Con Edison's expert ($51 million), divided by the number of years named in the

complaint (50), and thus determined that policies that attach at levels above $1.3 million were

nonjusticiablc because they would not be reached even if Con Edison prevailed at trial'').

       In order to allocate damages in the manner most favorable to Olin's claims, the London

Market Insurers have allocated damages for the Morgan Hill Site using Olin's own damages

allegations after applying the pre-Settlement Agreement costs deduction and the additional $1 0

million deduction, as required by the Settlement Agreement (e.g.: $8.9M).     As the operations at




                                                8
 Morgan Hill took place a! leas/ from 1956 to 1996, a minimum forty-year allocation period is

applied. LMI Statement of Material Facts,     ,I 30.
           When Olin's non-released damages totaling $8.9 million are allocated across the

minimum 40 years during which the Morgan Hill Site was operationaL the annual allocation of

damages totals $222,500. The lowest amount at which any of the 1953 to 1960 London excess

policies attach is $1.3 million. !d. at ,129. Furthermore, for the 1961 to 1970 excess policies that

contain Non-Cumulation Clauses, which arc three-year policies, the allocation per three-year

policy is $667,500, also well below the $1,300,000 attachment point. Thus, Olin's Morgan Hill

Claims undeniably fail to trigger any of the London Policies' attachment points in any given year

and there is no justiciable controversy related to the Morgan Hill Site regarding the London

Policies.

     IV.   The 2009 Settlement Agreement Has Not Been Altered Bv Subsequent Court
           Decisions

           Olin cannot walk away from the contractual commitments it made in 2009 based upon a

change of law that took place in 2016. A settlement agreement is a contract that is binding and

conclusive on the parties and must therefore be construed according to general principles of

contract law. Powell v. Omnicom, 497 F.3d 124, 128 (2d Cir. 2007).            Furthermore, unless a

contract explicitly provides otherwise, a contract incorporates the state of the law in existence at

the time of its formation to fix obligations between the parties. Gelferl v. Nat'! City Bank of New

York, 313 U.S. 221, 231 ( 1941 ); Ronnen v. Ajax Elec. Mol or Corp .. 88 N. Y.2d 582, 589 ( 1996).

           As this Court has previously noted, Olin docs not dispute that the Settlement Agreement

IS   a binding, enforceable contract. Olin Corp v. Lamorak, at     * 19.   At the time of the 2009

Settlement Agreement, the law of the case was pro rata allocation--- meaning that if there were a

determination of insurance coverage, each of Olin's policies in any given year would respond


                                                   9
 only to the amount of damages that were pro rated for that year. Olin Corp. v. Insurance Co. of

North America, 221 F.3d 307, 322-324 (2nd Cir. 2000).          This is undoubtedly why Olin felt

comfortable formally agreeing to a modified pro rata allocation scheme in the Settlement

Agreement.

        However, in 2016, the New York Court of Appeals issued its landmark Viking Pump

decision wherein it held that excess insurance policies that contain certain non-cumulation

clauses and prior insurance provisions are subject to an all-sums allocation, under which an

insurer can be liable for all sums in respect of claims against its insured even if only a portion of

the damages occurred during that insurer's policy periods. Viking Pump, at 260-264. When Olin

provided notice of its Morgan !!ill Claims, Olin stated it was evaluating a potential all-sums

recovery based upon Viking Pump. LMI Statement of Material Facts, ,] 24. Olin's demand for

coverage appears to be premised on an all-sums allocation because, as discussed above. Olin's

Morgan Hill Claims do not impact the London Policies when allocated in accordance with the

terms of the Settlement Agreement. Olin's improper argument that the subsequent Viking Pump

decision can rewrite or delete sections of the Settlement Agreement should be rejected.

       As an initial matter, it should be noted that 2016 was not the first time that a policyholder

successfully argued the Non-Cumulation Clause provided support for an all-sums allocation

result. In 2001, the Delaware Supreme Court so ruled in the Hercules pollution coverage

litigation. Hercules, Inc. v. AIU Ins. Co., 784 A.2d 481, 493-94 (Del. 2001 ). It should also be

noted that counsel for Hercules were the Dickstein Shapiro firm, who through the 1990's and

2000's were also counsel of record for Olin in the 1984 Action. Thus, at the time it agreed to the

pro rata allocation scheme in the Settlement Agreement, Olin fully understood that there were

non-New York comis that allowed an all-sums presentation.



                                                10
         In any event, Olin's argument that it can seck all sums from the London Market Insurers

IS   directly contradicted by the express terms of the Settlement Agreement.        The Settlement

Agreement clearly and unambiguously changes the terms and conditions of the London Policies

with respect to how property damages for pollution claims are allocated. !d. at             ,I   16-17.

Specifically, the Settlement Agreement provides, in pertinent part:

         As to each Claim subject to Section VII Paragraph B, Olin and London Market
         Insurers agree that the terms and conditions of the London Policies (excluding for
         the avoidance of doubt the Buy Back Policies) shall apply as written except as
         provided in Section VII, Paragraphs C, D and E below.

         !d. at ,[16 (emphasis added).
                                                                                                      2
         The above-referenced Section VII, Paragraph D is the Allocation Agreement at issuc.

To the extent that the London Policies contain Non-Cumulation Clauses and prior insurance

provisions (collectively referred to as "Condition C") that might have been interpreted differently

after Viking Pump, the Settlement Agreement incontrovertibly preempts their application.

         The clear and unambiguous terms of the Settlement Agreement arc also consistent with

the historical allocation dispute between Olin and the London Market Insurers prior to the

settlement. During the litigation, a major disagreement between Olin and the London Market

Insurers was how to allocate covered third-party prope11y damage claims that involved damage

that took place over many years or decades. 3 LMI Statement of Material Facts,       ,1   2; see also

AfJidavit of Simon Wright,     ,l   7.   It was the London Market Insurers' position that property


2
  Paragraph C changes the notice provisions of the policies and Paragraph E requires a claim
submission first be mediated.
3
  This issue was litigated involving multiple sites and included multiple site trials, rulings, and
appeals. See, e.g., Olin Corp. v. Insurance Co. of North America, 221 F.3d 307, 322-324 (2nd
Cir. 2000) (applying pro rata allocation to the London policies) and Olin Corp. v. Certain
Underwriters at Lloyd's, London, 468 F. 3d 120 (2nd Cir. 2006) (costs of remediation should be
allocated over the period in which property damage occurred, as nearly as possible according to
the amount of property damage that occurred in each policy period including the passive
migration or spread of contaminants).

                                                   11
     damage should be allocated pro rata equally over the entire period of time that damage took

     place. LMI Statement of Material Facts,          ,1 4;   see also Affidavit of Simon Wright,     ,1 8.       It was

     Olin's position that it could allocate property damage over a shorter compressed period of time

     based upon site-specific expert and fact discovery and/or recover all sums of its claim tl·om a

     single year of insurance regardless of when the property damage took place. LMI Statement of

     Material Facts,   ,1   5; see also Affidavit of Simon Wright,      ~   9. The parties settled their dispute,

     which had the effect of dictating how future losses would be allocated. LMI Statement of

     Material Facts,   ,1   18; see also Affidavit of Simon Wright at       ,I   14. For sites owned and operated

     by Olin, the claim would be allocated pro rata over the years of the plants' operations. LMI

 Statement of Material Facts,          ,1   17. For third-party dumpsites, the claim would be allocated only

 over years for which Olin sent or arranged to dispose of wastes at such a site (and not allocated

 in every year that damage took place). Id
                                                                                                              1
            In a 2009 email exchange made while negotiating the Settlement Agrccmcnt' Olin's

 counsel explains the methodology underlying the Allocation Agreement, and ironically uses the

 Morgan Hill Claims as an exemplar. Id at ,120. At the time of this email, the parties had not yet

agreed on the final terms of the Settlement Agreement; however, the email sets forth how the

Allocation Agreement would work. Specifically, Olin proposed allocating losses pro rata across

every year during which the manufacturing site released the relevant contaminant. !d. While the

parties eventually agreed to allocate the losses across every year in which operations took place

at the real property owned by Olin, Olin clearly understood that the losses related to the Morgan

Hill Site were to be allocated on a pro rata basis.



·IThis email was produced in the 1984 Action by agreement of all parties on November 9, 2017
as part of the significant discovery undertaken relating to the disputed terms of the Settlement
Agreement.

                                                              12
        This is also consistent with how the London Market Insurers expected the Settlement

Agreement to work.       "The Condition C clause in the Olin policies are now irrelevant in my

claims-handling duties because the settlement agreement dictates as to how future losses would

be allocated.'' !d. at ,, 19 (November 17. 2017 deposition testimony of Daniel DeBond. the

London Market Insurers' corporate designee). "The agreement with Olin in substance provides

that for claims where it is agreed or determined that there is coverage under the subject London

Market insurance policies, then: any third-party pollution claims relating to real property owned

at any time by Olin, the property damage relating to any pollution claim must be allocated pro

rata equally over the entire period of time that any operations took place on any part of the

property Olin owned." Afiidavit of Simon Wright,      ,115.
        The all-sums allocation discussed in Viking Pump simply does not apply in light of the

express and unambiguous terms of the Settlement Agreement providing for pro rata allocation.

Accordingly, the London Market Insurers respectfully request that this Court enforce the

Allocation Agreement as written and dismiss Olin's Complaint seeking coverage under the

London Policies based upon a lack ofjusticiability.

                                        CONCLUSION

       WHEREFORE, for the reasons set forth above, Defendants Certain Underwriters at

Lloyd's, London and Certain London Market Insurance Companies respectfully request this

Court grant their motion seeking summary judgment and dismiss this action. which seeks

insurance coverage for the Morgan Hill Claims under the 1953 to 1970 London Policies based

upon a lack of justiciability, and further request such additional relief as this Court deems just

and proper.

Dated: October 5, 2018



                                               13
     Respectfully submitted

     CERfAIN UNDERWRITERS AT
     LLOYD'S, LONDON AND CERTAIN
     LONDON MARKET INSURANCE
     COMPANIES


     By their attorneys,




     Matthew B. Anderson, Esq. (MA 9145)
     John McAndrews, Esq. (JM 5457)
     Alejandro II. Hidalgo, Esq. (All 8459)
     MENDES & MOUNT, LLP
     7 50 Seventh A venue
     New York, NY 10019-6829
     (212) 261-8000




14
                             CERTIFICATE OF SERVICE


       I hereby certify that on October 5, 2018, I caused to be served a true copy of the
foregoing DEFENDANTS CERTAIN UNDERWRITI~RS AT LLOYD'S, LONDON AND
CERTAIN LONDON MARKET INSURANCE COMPANIES' MEMORANDUM OF
LAW IN SUPJ>ORT OF THEIR MOTION FOR SUMMARY JUDGMENT via ECF on the
following attorneys:



Katherine Rosoff~ Esq.
Jenner & Block LLP
9193rd/\vc
New York, NY 10022

Peter J. Brennan, Esq.
Jenner & Block LLP
353 N. Clark Street
Chicago, IL 60654
Attorneysf(;r Plaintiff




                                            --~~----
                                             Matthew B. Anderson 9145)
                                                                     (MJ\




                                           15
